﻿Mr. President, my delegation is pleased to extend its warm congratulations to you on your election to preside over the thirty-fourth session of the General Assembly. We are confident that—thanks to your rich experience derived from long years of diplomatic activity in the United Nations and manifested particularly in your chairmanship of the Special Committee on the Situation with regard to the Implementation of the Declaration on the Granting of Independence to Colonial Countries and Peoples—your election to this high post will help this session achieve the success hoped for by the international community.
2.	It is also a pleasure for my delegation to express its full appreciation to your predecessor, Mr. Indalecio Lievano, for the wisdom and dedication he demonstrated in directing the debates of the last session.
3.	I should like to take this opportunity to commend the ceaseless, effective and faithful efforts being made by the Secretary-General, Mr. Kurt Waldheim, in the interests of world security and peace, and in order to achieve the purposes of the United Nations Charter.
4.	We are pleased also to extend our warm congratulations to the Government and people of Saint Lucia on the admission of that State to membership in the United Nations.
5.	It is extremely painful to note—without effort and at a glance—as we start this thirty-fourth session that its agenda constitutes, in large part if not in its entirety, a heavy inheritance which is being handed down from one session to another. But, however marked this phenomenon may be, it cannot gainsay the fact that an effort is being made—sometimes modest and sometimes outstanding—in the arena of international action and under the auspices of the United Nations. It proves, if it proves anything, the existence of a deep chasm between words and actions. Tangible evidence, this history of deferring issues and questions from one session to the next, and the evidence of General Assembly resolutions have shown that the will of the peoples of the developing countries cannot express itself unless it is compatible with the will of one of the super-Powers. And even if this will of peoples, which is represented by the majority of the Members of the United Nations, could meet this prerequisite, the traditional rivalry between the two major Powers usually leads to attempts by them to embarrass one another, even if this is at the expense of the third-world peoples and countries. This situation has pushed the battlefields of the cold war to the arena of the developing and newly independent countries or those countries still under colonization. Unfortunately, this has resulted in the stalemate which usually faces international problems even when they are tractable. Because we do not want the United Nations to resign itself to the futility which some people are trying to impose on it, and because we are eager to bolster the United Nations Charter and to achieve its noble objectives, we will not allow despair to infiltrate our hearts but will continue to raise and discuss the chronic and old issues and questions with the same enthusiasm, diligence and vigilance with which we address the heated new questions, so that no deluded person, no arrogant aggressor, might think that issues affecting people and nations can be dropped with the passing of time.
6. We face today what may be the oldest and most complicated international problem in modern history: the Palestine question. This problem, unlike other problems menacing international peace and security, is, after more than 30 years, more urgent and a greater threat to international security, than ever. Moreover, also unlike other problems of concern to the world conscience, it is characterized by its tragic human dimension. History has witnessed many examples of one country committing an act of aggression against another in order to colonize it. It has also witnessed the more tragic example of the European colonialists attempting to settle in African countries as self-appointed masters over the indigenous people of those countries. But never until now has it witnessed a single incident in which a foreign colonialist emptied a whole country of its indigenous population in order to build its own detestable racist society on their land, as has been done by the world Zionist movement in Palestine. But over the past three decades, since the partition resolution of 1947, the world has seen how the Zionist enemy's greed has devoured the Palestinian lands piece by piece. And when it realized that that enemy's appetite was insatiable, it turned to Arab countries bordering on Palestine and launched its treacherous aggression of 5 June 1967 to occupy territory of Egypt, Syria and both the West Bank and the Gaza Strip. In this way a new dimension was added to the Palestine question, which has become known as the Middle East problem. From then on, the international community has unanimously agreed that the Palestinian question is the core of the Middle East problem, because the usurpation of Palestine and of the rights of the Palestinian Arab people was the original crime commit-ted by the Zionist aggressor, followed by a series of other crimes.
7.	The Secretary-General of the United Nations, in his report on the work of the Organization, emphasized that the Middle East situation:
" . . .is central to the political, economic and military stability of the world. As long as uncertainty, discord, frustration and violence prevail in the Middle East, the world will continue to live with a profoundly destabilizing element in its affairs and with a grave and continuing risk of future disaster." 
8.	The determination of the people of Palestine under the leadership of its sole authentic representative, the Palestine Liberation Organization [PLO], to decide their own future and to pursue their struggles, and the support given to the just struggle of the Palestinians by all peoples and countries that love peace and justice, have led to diplomatic and political victories. The Arab Summit Conferences and the Islamic Conference and the Organization of African Unity [OAU] and conferences of the non-aligned movement reaffirmed that the PLO is the only legitimate representative of the Palestinian people. This brought to an end all attempts made within and outside the region to impose partial solutions upon the Middle East region and to all that those attempts implied, namely the division of Arab ranks and the dealing of a blow to the Palestinian revolution. The conferences also emphasized the right of the Palestinian people to self-determination and to the establishment of their own independent State.
9.	The decision taken by the Israeli Cabinet on 16 September 1979, allowing Israelis to buy land and property in the West Bank area, including Arab Jerusalem, is the latest round in the Zionist challenge to world public opinion, to the resolutions of the United Nations and to the principles of the Geneva Convention relative to the Protection of Civilian Persons in Time of War of 12 August 1949.
10.	The State of Qatar, in fulfilment of what was unanimously agreed upon by the Arabs and in the resolutions of Arab Summit Conferences, particularly those of Algiers in 1974, Rabat in 1974 and Baghdad in 1978, and in accordance with the international community's stand, as reflected in the resolutions of the United Nations and the Sixth Conference of Heads of State or Government of Non-Aligned Countries, reaffirms that any peaceful, just and comprehensive settlement of the Arab-Israeli conflict should be based on the following main principles: first, the total withdrawal of Israel from all Arab territories occupied by force in 1967, including Arab Jerusalem; secondly, the recognition of the inalienable rights of the Palestinian people and the exercise of their legitimate rights to self-determination, independence and sovereignty in Palestine, their homeland; thirdly, the right of the PLO, the sole legitimate representative of the Palestinian people, to participate as an independent and equal partner in all international conferences, activities and international forums concerned with the Palestinian question and the Middle East dispute, which means that no other party may have the right to speak on behalf of the Palestinian people; and fourthly, the invalidity of all agreements pertaining to the Palestinian question unless the PLO, as the sole legitimate representative of the Palestinian people, is a principal partner to them, in accordance with General Assembly resolution 33/28 A. Hence, the implications of the Camp David agreements, which are considered by the Government of Qatar as a violation of the Charter of the League of Arab States, international legitimacy and the resolutions of the United Nations in relation to the Palestine question and the occupied Arab and Palestinian territories, should be declared null and void. Furthermore, these agreements ignored the legitimate rights of the Palestinian people, including their right to establish their independent State in Palestine, and also completely ignored the question of occupied Arab Jerusalem.
11.	The State of Qatar condemns the continuing Israeli aggression against Lebanese territory. The State of Qatar condemns Israel's continuing violation of the sovereignty and integrity of this Arab country. As we have emphasized, the Israeli involvement in Lebanese internal affairs increases the potentialities of an explosion of the Middle East situation. World public opinion is not unaware of the fact that the victims of the recur-rent atrocious Israeli hostilities in southern Lebanon are always unarmed civilians, including innocent old people, women and children.
12.	While the thirty-third session of the General Assembly declared the year 1979 as the International Year of Solidarity with the People of Namibia in their just struggle under the leadership of their sole representative, the South West Africa People's Organization [SWAPO], Pretoria's racist regime stepped up its war of annihilation against the indigenous people of that country, who are striving for self- determination. While the United Nations seeks to achieve a just settlement according to Security Council resolutions 385 (1976), 431 (1978) and 432 (1978), the Pretoria regime has attempted to thwart the transfer of power along the lines of Ian Smith's experience in Rhodesia by unilaterally declaring independence. This colonialist plot was recently manifested in the attempt by South Africa, which was denounced by the Security Council on 21 September last, to give sham independence to the tribal homeland "Venda", following "Transkei" and "Bophuthatswana", which were not recognized by the international community.
13.	Thus the Government of Qatar affirms its full sup-port of the struggle of the African people who are still suffering under the yoke of colonial occupation and from racial discrimination and apartheid, as well as its support of the legitimate struggle of these people for the liberation of their countries, the attainment of their national rights and the restoration of their freedom, independence and sovereignty in their territory. It also emphasizes its solidarity with SWAPO, the sole legitimate representative of the Namibian people, and requests the United Nations, especially the Security Council, to impose the strictest sanctions against the racist regime of South Africa, including implementation of the measures stipulated in Chapter VII of the Charter. 
14.	My delegation also affirms its full support of the struggle of the Patriotic Front of Zimbabwe and declares that it upholds the United Nations resolutions concerning Zimbabwe, particularly General Assembly resolution 33/38, which condemns the continuing support extended to the minority regime of Salisbury by South Africa, some Western Governments and Israel.
15.	We also support all the efforts and good offices of the Secretary-General aimed at achieving the unity of the Cypriot people and at safeguarding the territorial integrity of Cyprus and promoting its non-alignment.
16.	The consolidation of the pillars of peace on earth is, undoubtedly, the noble goal which we all seek to achieve, both on the individual level within each State Member of the United Nations and on the level of collective action within this Organization. However, there are material realities and international political variables—such as the so-called nuclear balance of terror and the super-Power rivalry for the development, possession and stockpiling of both conventional weapons and weapons of mass destruction which sow death in successive generations—that make this goal one of the most important tasks of the United Nations. Despite all the attempts to achieve international detente, and the signing of the agreements reached following the first and second rounds of the Strategic Arms Limitation Talks [SALT] by the two super-Powers, mankind is still threatened by nuclear war because we have failed so far within the United Nations to solve the major international problems which involve a potential military confrontation between the two poles of nuclear terror. In addition, regional conflicts, which are often either vestiges of colonialism or covert concoctions of foreign elements, force the developing countries to waste their material resources on armaments instead of using them in the fields of economic and social development, in order to raise the standard of living of their people. For all these reasons, my delegation supports the call for convening a world conference on disarmament and joins those who call for the adoption of all effective measures to protect the non-nuclear States from the threat of the use of nuclear weapons, especially nuclear blackmail, which is practised by both the Zionist entity and Pretoria's racist regime.
17.	My delegation also stresses the importance of dis-cussing the item "Israeli nuclear armament", as was proposed by Iraq and supported by the Arab group of States, because of its possible implications for the security and peace of the Middle East.
18.	The State of Qatar supports the proposal to declare the Middle East a nuclear-free zone and appeals to all parties concerned to implement such a declaration and to accede to the Treaty on the Non-Proliferation of Nuclear Weapons. It also emphasizes the Declaration of the Indian Ocean as a Zone of Peace, and the ending of the escalation and expansion of super-Power military presence in the Indian Ocean in the context of their rivalry, with a view to its eventual elimination. It is regrettable that, as a result of the developments which threaten to extend the arms race to the Indian Ocean, and the rivalry of the superpowers to establish their military presence, which increases tension in the area and endangers international peace and security, this Declaration has not been implemented.
19.	Since the sixth special session of the General Assembly adopted its Declaration in which the international community proclaimed its determination to work for the establishment of a new international economic order based on equality, interdependence, common interest and co-operation among all States, the world has witnessed intensive activity aimed at the achievement of this urgent goal, to which the third-world countries, in particular, aspire within the framework of the so-called North-South dialogue and various other international conferences on international economic problems, the most recent of which was the Sixth Conference of Heads of State or Government of Non-Aligned Countries, held recently in Havana.
20.	It is regrettable that, because of the lack of political will on the part of the developed countries to respond to the just aspirations of the developing countries—especially the most affected and least developed among them—the negotiations being held between developed and developing countries" concerning the infrastructure of the new international economic order have yet to yield any positive or concrete results. Therefore, the Government of Qatar expresses its disappointment and deep concern over the failure to achieve any substantial progress at the fifth session of UNCTAD, which was held in Manila last May — a failure which was due to the negative attitude of the developed countries, their unwillingness to discharge their responsibilities, and their lack of political will regarding the transfer of technology to the developing countries.
21.	The State of Qatar appeals to the international community, especially the industrialized countries, to provide other sources of energy to replace oil after its depletion, and urges the major industrialized countries to economize on its use as a source of energy and to conserve it for purposes more beneficial to mankind and its future than burning it as a fuel. In this context, the State of Qatar urges the international community to regard the petrochemical industries objectively as a substitute for certain agricultural and livestock products which have begun to be in short supply as a result of the massive population increase in some parts of the world, and appeals to it to find the means to transfer technology in this and other fields and to strive to distribute these industries among various parts of the world in a way that will ensure the equity of the distribution of wealth among the people of the world, rather than its concentration in a certain country where it is controlled by abominable monopolies.
22.	The State of Qatar again emphasizes the right of all nations to enjoy full and constant sovereignty over their natural resources and all their economic activities, and its rejection of any threats to use force or to intervene in the internal affairs of any country in any way. It also emphasizes respect for the territorial integrity and the political independence of all nations.
23.	The tasks entrusted to the international community are great and significant ones. The peoples of the world are looking forward with great interest and concern to the practical results of our deliberations aimed at fulfilling the broad aspirations of our peoples. Therefore I hope that the resolutions and recommendations of this session will mark a new turning-point in the achievement of our goals.